Exhibit 10.3

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (the “Agreement”) dated as of April 27, 2007, is entered
into by and among MegaBingo, Inc., a Delaware corporation (“MegaBingo”) and MGAM
Systems, Inc., a Delaware corporation (“MGAM”, together with MegaBingo,
“Borrowers”, and each a “Borrower”) and such other entities which from time to
time become parties hereto (collectively, including the Borrowers, the “Debtors”
and individually each a “Debtor”) and Comerica Bank, a Michigan banking
corporation (“Comerica”), as Agent for and on behalf of the Banks (as defined
below) (in such capacity, the “Agent”). The addresses for the Debtors and the
Agent are set forth on the signature pages.

R E C I T A L S:

A. Borrowers have entered into that certain Revolving Credit Agreement dated as
of April 27, 2007 (as amended, supplemented, amended and restated or otherwise
modified from time to time the “Credit Agreement”) with each of the financial
institutions party thereto (collectively, including their respective successors
and assigns, the “Banks”), and with Comerica Bank in its capacity as Agent for
the Banks (the “Agent”), pursuant to which the Banks have agreed, subject to the
satisfaction of certain terms and conditions, to extend or to continue to extend
financial accommodations to the Borrowers, as provided therein.

B. Pursuant to the Credit Agreement, the Banks have required that each of the
Debtors grant (or cause to be granted) certain liens and security interests to
the Agent, as Agent for the benefit of the Banks, all to secure the obligations
of the Borrowers under the Credit Agreement.

C. The Debtors have directly and indirectly benefited and will directly and
indirectly benefit from the transactions evidenced by and contemplated in the
Credit Agreement and have consented to the execution and delivery of the Credit
Agreement

D. The Agent is acting as Agent for the Banks pursuant to Section 11 of the
Credit Agreement.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the adequacy, receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, capitalized terms not
otherwise defined herein have the meaning provided for such terms in the Credit
Agreement. References to “Sections,” “subsections,” “Exhibits” and “Schedules”
shall be to Sections, subsections, Exhibits and Schedules, respectively, of this
Agreement unless otherwise specifically provided. All references to statutes and
regulations shall include any amendments of the same and any successor statutes
and regulations. References to particular sections of the UCC should be read



--------------------------------------------------------------------------------

to refer also to parallel sections of the Uniform Commercial Code as enacted in
each state or other jurisdiction where any portion of the Collateral is or may
be located.

The following terms have the meanings indicated below, all such definitions to
be equally applicable to the singular and plural forms of the terms defined:

“Account” means any “account,” as such term is defined in Article or Chapter 9
of the UCC, now owned or hereafter acquired by a Debtor, and, in any event,
shall include, without limitation, each of the following, whether now owned or
hereafter acquired by such Debtor: (a) all rights of the Debtor to payment for
goods sold or leased or services rendered, whether or not earned by performance,
(b) all accounts receivable of the Debtor, (c) all rights of the Debtor to
receive any payment of money or other form of consideration, (d) all security
pledged, assigned or granted to or held by the Debtor to secure any of the
foregoing, (e) all guaranties of, or indemnifications with respect to, any of
the foregoing, and (f) all rights of the Debtor as an unpaid seller of goods or
services, including, but not limited to, all rights of stoppage in transit,
replevin, reclamation and resale.

“Banks” has the meaning specified in the Credit Agreement.

“Chattel Paper” means any “chattel paper,” as such term is defined in Article or
Chapter 9 of the UCC, now owned or hereafter acquired by a Debtor, and shall
include electronic chattel paper and tangible chattel paper.

“Collateral” has the meaning specified in Section 2.1 of this Agreement.

“Commercial Tort Claim” shall mean a claim arising in tort with respect to
which: (a) the claimant is an organization; or (b) the claimant is an individual
and the claim: (i) arose in the course of the claimant’s business or profession;
and (ii) does not include damages arising out of personal injury to or the death
of an individual.

“Computer Records” has the meaning specified in Section 2.1(l) of this
Agreement.

“Copyrights” means copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof of Debtor, whether published or unpublished, registered or
unregistered, and whether or not the same also constitutes a trade secret, now
or hereafter existing, created, acquired or held, including without limitation
those set forth on Schedule E.1.1.2 attached hereto.

“Default” has the meaning specified in the Credit Agreement.

“Deposit Account” shall mean a demand, time, savings, passbook, or similar
account maintained with a bank. The term does not include investment property or
accounts evidenced by an instrument.

“Document” means any “document,” as such term is defined in Article or Chapter 9
of the UCC, now owned or hereafter acquired by the Debtor, including, without
limitation, all documents of title and all receipts covering, evidencing or
representing goods now owned or hereafter acquired by a Debtor.

 

- 2 -



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary of a Debtor organized under the laws
of any jurisdiction within the United States.

“Equipment” means any “equipment,” as such term is defined in Article or Chapter
9 of the UCC, now owned or hereafter acquired by a Debtor and, in any event,
shall include, without limitation, all machinery, equipment, furniture, trade
fixtures, tractors, trailers, rolling stock, vessels, aircraft and vehicles now
owned or hereafter acquired by such Debtor and any and all additions,
substitutions and replacements of any of the foregoing, wherever located,
together with all attachments, components, parts, equipment and accessories
installed thereon or affixed thereto.

“Event of Default” has the meaning specified in the Credit Agreement.

“Foreign Subsidiary” shall mean any Subsidiary of a Debtor that is not a
Domestic Subsidiary.

“General Intangibles” means any “general intangibles,” as such term is defined
in Article or Chapter 9 of the UCC, now owned or hereafter acquired by a Debtor
and, in any event, shall include, without limitation, each of the following,
whether now owned or hereafter acquired by such Debtor: (a) all of the Debtor’s
Patents, Copyrights, Trademarks, Mask Works, trade secrets (including any right
to unpatented inventions, know-how, operating manuals, license rights and
agreements and confidential information owned by Debtor), registrations,
goodwill, franchises, licenses, permits, proprietary information, customer
lists, designs, inventions and all other intellectual property and proprietary
rights, including without limitation those described on Schedule E attached
hereto and incorporated herein by reference, and all amendments, extensions,
renewals and extensions of the foregoing (collectively, the “Intellectual
Property Collateral”); (b) all of the Debtor’s books, records, data, plans,
manuals, computer software, computer tapes, computer disks, computer programs,
source codes, object codes and all rights of the Debtor to retrieve data and
other information from third parties; (c) all of the Debtor’s contract rights,
commercial tort claims, partnership interests, membership interests, joint
venture interests, securities, deposit accounts, investment accounts and
certificates of deposit; (d) all rights of the Debtor to payment under chattel
paper, documents, instruments and similar agreements; (e) letters of credit,
letters of credit rights supporting obligations and rights to payment for money
or funds advanced or sold of the Debtor; (f) all tax refunds and tax refund
claims of the Debtor; (g) all choses in action and causes of action of the
Debtor (whether arising in contract, tort or otherwise and whether or not
currently in litigation) and all judgments in favor of the Debtor; (h) all
rights and claims of the Debtor under warranties and indemnities; and (i) all
rights of the Debtor under any insurance, surety or similar contract or
arrangement.

“Governmental Authority” shall mean any nation or government, any state,
province or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.

“Indebtedness” has the meaning specified in the Credit Agreement.

 

- 3 -



--------------------------------------------------------------------------------

“Instrument” means any “instrument,” as such term is defined in Article or
Chapter 9 of the UCC, now owned or hereafter acquired by the Debtor, and, in any
event, shall include all promissory Notes (including without limitation, the
Intercompany Notes of such Debtor), drafts, bills of exchange and trade
acceptances, whether now owned or hereafter acquired.

“Intellectual Property Collateral” is defined in clause (a) of the definition of
General Intangibles.

“Inventory” means any “inventory,” as such term is defined in Article or Chapter
9 of the UCC, now owned or hereafter acquired by a Debtor, and, in any event,
shall include, without limitation, each of the following, whether now owned or
hereafter acquired by such Debtor: (a) all goods and other personal property of
the Debtor that are held for sale or lease or to be furnished under any contract
of service; (b) all raw materials, work-in-process, finished goods, supplies and
materials of the Debtor; (c) all wrapping, packaging, advertising and shipping
materials of the Debtor; (d) all goods that have been returned to, repossessed
by or stopped in transit by the Debtor; and (e) all Documents evidencing any of
the foregoing.

“Investment Property” means any “investment property” as such term is defined in
Article or Chapter 9 of the UCC, now owned or hereafter acquired by a Debtor,
and in any event, shall include without limitation (a) all shares of stock and
other equity, partnership or membership interests constituting securities, of
the Domestic Subsidiaries of such Debtor from time to time owned or acquired by
such Debtor in any manner (including, without limitation, the Pledged Shares),
and (b) sixty-five percent (65%) of all shares of stock and other equity,
partnership or membership interests constituting securities, of the Foreign
Subsidiaries of such Debtor from time to time owned or acquired by such Debtor
in any manner (including, without limitation, the Pledged Shares), and the
certificates and all dividends, cash, instruments, rights and other property
from time to time received, receivable or otherwise distributed or distributable
in respect of or in exchange for any or all of such shares;

“Letter of Credit Right” shall mean a right to payment or performance under a
letter of credit, whether or not the beneficiary has demanded or is at the time
entitled to demand payment or performance. The term does not include the right
of a beneficiary to demand payment or performance under a letter of credit.

“Loan Documents” has the meaning specified in the Credit Agreement.

“Mask Works” means all mask works or similar rights available for the protection
of semiconductor chips, now owned or hereafter acquired, including, without
limitation those set forth on Schedule E.1.1.5 attached hereto

“Patents” means all patents, patent applications and like protections owned by
Debtor including, without limitation, improvements, divisions, continuations,
renewals, reissues, extensions and continuations-in-part of the same, including
without limitation the patents and patent applications set forth on Schedule
E.1.1.1 attached hereto.

“Permitted Liens” shall mean any lien or encumbrance which is a Permitted Lien
under the Credit Agreement.

 

- 4 -



--------------------------------------------------------------------------------

“Pledged Shares” means the shares of capital stock or other equity, partnership
or membership interests of the Subsidiaries of certain Debtors described on
Schedule D attached hereto and incorporated herein by reference.

“Proceeds” means any “proceeds,” as such term is defined in Article or Chapter 9
of the UCC and, in any event, shall include, but not be limited to, (a) any and
all proceeds of any insurance, indemnity, warranty or guaranty payable to a
Debtor from time to time with respect to any of the Collateral, (b) any and all
payments (in any form whatsoever) made or due and payable to a Debtor from time
to time in connection with any requisition, confiscation, condemnation, seizure
or forfeiture of all or any part of the Collateral by any governmental authority
(or any Person acting, or purporting to act, for or on behalf of any
governmental authority), and (c) any and all other amounts from time to time
paid or payable under or in connection with any of the Collateral.

“Records” is defined in Section 4.9 of this Agreement.

“Software” means all (i) computer programs and supporting information provided
in connection with a transaction relating to the program, and (ii) computer
programs embedded in goods and any supporting information provided in connection
with a transaction relating to the program whether or not the program is
associated with the goods in such a manner that it customarily is considered
part of the goods, and whether or not, by becoming the owner of the goods, a
person acquires a right to use the program in connection with the goods, and
whether or not the program is embedded in goods that consist solely of the
medium in which the program is embedded.

“Subsidiary” has the meaning specified in the Credit Agreement.

“Trademarks” means any trademark and service mark rights, slogans, trade dress,
and trade names, trade styles, whether registered or not, applications to
register and registrations of the same and like protections, and the entire
goodwill of the business of Debtor connected with and symbolized by such
trademarks, including without limitation those set forth on Schedule E.1.1.3
attached hereto.

“UCC” means the Uniform Commercial Code as in effect in the State of Michigan;
provided, that if, by applicable law, the perfection or effect of perfection or
non-perfection of the security interest created hereunder in any Collateral is
governed by the Uniform Commercial Code as in effect on or after the date hereof
in any other jurisdiction, “UCC” means the Uniform Commercial Code as in effect
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection or the effect of perfection or non-perfection.

ARTICLE 2

SECURITY INTEREST

Section 2.1 Security Interest. As collateral security for the prompt payment and
performance in full when due of the Indebtedness (whether at stated maturity, by
acceleration or otherwise), each Debtor hereby pledges and assigns (as
collateral) to the Agent, and grants the Agent a continuing lien on and security
interest in, all of such Debtor’s right, title and interest in

 

- 5 -



--------------------------------------------------------------------------------

and to the following, whether now owned or hereafter arising or acquired and
wherever located (collectively, the “Collateral”):

 

  (a) all Accounts;

 

  (b) all Chattel Paper;

 

  (c) all General Intangibles;

 

  (d) all Equipment;

 

  (e) all Inventory;

 

  (f) all Documents;

 

  (g) all Instruments;

 

  (h) all Letter of Credit Rights;

 

  (i) all Commercial Tort Claims;

 

  (j) all Deposit Accounts;

 

  (k) all computer records (“Computer Records”) and Software, whether relating
to the foregoing Collateral or otherwise, but in the case of such Software,
subject to the rights of any non-affiliated licensee of software and any cash
collateral, deposit account or investment account established or maintained
hereunder, including without limitation under Section 6.3 hereof;

 

  (l) all Investment Property; and

 

  (m) the Proceeds, in cash or otherwise, of any of the property described in
the foregoing clauses (a) through (l) and all liens, security, rights, remedies
and claims of such Debtor with respect thereto;

provided, however, that “Collateral” shall not include rights under or with
respect to any General Intangible, license, permit or authorization to the
extent any such General Intangible, license, permit or authorization, by its
terms or by law, prohibits the assignment of, or the granting of a security
interest in, the rights of a grantor thereunder or which would be invalid or
unenforceable upon any such assignment or grant. The pledge and grant of a
security interest in Proceeds shall not be deemed to give the applicable Debtor
any right to dispose of any of the Collateral, except as may otherwise be
permitted herein or in the Credit Agreement.

Section 2.2 Debtors Remain Liable. Notwithstanding anything to the contrary
contained herein, (a) the Debtors shall remain liable under the contracts,
agreements, documents and instruments included in the Collateral to the extent
set forth therein to perform all of its duties and obligations thereunder to the
same extent as if this Agreement had not been executed, (b) the exercise by the
Agent or any Bank of any of their respective rights or remedies hereunder

 

- 6 -



--------------------------------------------------------------------------------

shall not release the Debtors from any of their duties or obligations under the
contracts, agreements, documents and instruments included in the Collateral, and
(c) neither the Agent nor any of the Banks shall have any indebtedness,
liability or obligation (by assumption or otherwise) under any of the contracts,
agreements, documents and instruments included in the Collateral by reason of
this Agreement, and none of such parties shall be obligated to perform any of
the obligations or duties of the Debtors thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder.

Section 2.3 Delivery of Collateral. All certificates or instruments representing
or evidencing the Pledged Shares or Debtor’s rights therein, promptly upon a
Debtor gaining any rights therein, shall be delivered to and held by or on
behalf of the Agent pursuant hereto in suitable form for transfer by delivery,
or accompanied by duly executed stock powers or instruments of transfer or
assignments in blank, all in form and substance reasonably satisfactory to the
Agent.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

To induce the Agent and Banks to enter into this Agreement and the Credit
Agreement, each Debtor represents and warrants to the Agent and to each Bank
that as of the date hereof:

Section 3.1 Title. Such Debtor is, and with respect to Collateral acquired after
the date hereof such Debtor will be, the legal and beneficial owner of the
Collateral free and clear of any Lien or other encumbrance, except for the
Permitted Liens and the other Liens permitted under Section 7.2 of the Credit
Agreement, provided that, other than the Lien established hereby, no Lien on the
Investment Property shall constitute a Permitted Lien or a Lien otherwise
permitted under Section 7.2 of the Credit Agreement.

Section 3.2 Financing Statements. No financing statement, security agreement or
other Lien instrument covering all or any part of the Collateral is on file in
any public office with respect to any outstanding obligation of such Debtor
except (i) as may have been filed in favor of the Agent pursuant to this
Agreement and the other Loan Documents and (ii) financing statements filed to
perfect Permitted Liens or other Liens permitted under Section 7.2 of the Credit
Agreement. As of the date hereof, and to the best of Debtor’s knowledge, except
as otherwise disclosed on Schedule F hereto, the Debtor does not do business and
has not done business under a trade name or any name other than its legal name
set forth at the beginning of this Agreement.

Section 3.3 Principal Place of Business; Registered Organization. The principal
place of business and chief executive office of the Debtor, and the office where
the Debtor keeps its books and records, is located at the address of the Debtor
shown on the signature page hereto. Each Debtor is duly organized and validly
existing as a corporation (or other business organization) under the laws of its
jurisdiction of organization, as set forth on Schedule C, and has the
registration number set forth on such Schedule C.

Section 3.4 Location of Collateral. All Collateral constituting Inventory and
Equipment and all related books and records of the Debtor in the possession of
the Debtor are

 

- 7 -



--------------------------------------------------------------------------------

located at the places specified on Schedule A hereto. If any such location is
leased by the Debtor as of the date hereof, the name and address of the landlord
leasing such location is identified on Schedule A hereto. None of the Inventory
or Equipment of the Debtor (other than trailers, rolling stock, vessels,
aircraft and vehicles) is evidenced by a Document (including, without
limitation, a negotiable document of title). All certificates of the Debtor
representing shares of stock of any Domestic or Foreign Subsidiary (including,
without limitation, the Pledged Shares) will be delivered to the Agent,
accompanied by duly executed stock powers or instruments of transfer or
assignments in blank with respect thereto.

Section 3.5 Perfection. Upon the filing of Uniform Commercial Code financing
statements in the jurisdictions listed on Schedule B attached hereto, and upon
the Agent’s obtaining possession of the certificates evidencing the Pledged
Shares accompanied by duly executed stock powers or instruments of transfer or
assignments in blank, or upon the execution and delivery of control agreements
or similar documentation (with respect to any cash collateral or deposit account
established hereunder), the security interest in favor of the Agent created
herein will constitute a valid and perfected Lien upon and security interest in
the Collateral which may be created and perfected under the UCC by filing
financing statements or obtaining possession thereof, subject to: (i) no other
Liens with respect to the Pledged Shares and (ii) only to those Liens (if any)
which constitute Permitted Liens or other Liens permitted under Section 7.2 of
the Credit Agreement with respect to all other Collateral.

Section 3.6 Pledged Shares.

 

  (a) To the knowledge of each Debtor, Pledged Shares that are shares of a
corporation have been duly authorized and validly issued and are fully paid and
nonassessable, and the Pledged Shares that are membership interests or
partnership units (if any) have been validly granted, under the laws of the
jurisdiction of organization of the issuers thereof, and, to the extent
applicable, are fully paid and nonassessable, to the knowledge of each Debtor.
No such membership or partnership interests constitute “securities” within the
meaning of Article 8 of the UCC, and each Debtor covenants and agrees to give
notice to the Agent if it becomes aware that such membership or partnership
interests become “securities” for purposes of Article 8 of the UCC.

 

  (b) Each Debtor is the legal and beneficial owner of the Pledged Shares, free
and clear of any Lien (other than the Liens created by this Agreement), and the
Debtor has not sold, granted any option with respect to, assigned, transferred
or otherwise disposed of any of its rights or interest in or to the Pledged
Shares. None of the Pledged Shares are subject to any contractual or other
restrictions upon the pledge or other transfer of such Pledged Shares, other
than those imposed by securities laws generally. No issuer of Pledged Shares is
party to any agreement granting “control” (as defined in Section 8-106 of the
UCC) of such Debtor’s Pledged Shares to any third party. All such Pledged Shares
are held by each Debtor directly and not through any securities intermediary.

 

  (c)

On the date hereof, the Pledged Shares constitute the percentage of the issued
and outstanding shares of stock, partnership units or membership interests of
the

 

- 8 -



--------------------------------------------------------------------------------

 

issuers thereof indicated on Schedule D and such schedule contains a description
of [all shares] of capital stock, membership interests and other equity
interests of or in any Subsidiaries owned by the Debtor (as such Schedule D may
from time to time be supplemented, amended or modified in accordance with the
terms of this Agreement).

Section 3.7 Intellectual Property. Schedule E is a true, accurate and complete
list of all Patents, Trademarks, Copyrights, Mask Rights and other intellectual
property owned or licensed (pursuant to an exclusive or non-exclusive license)
by the Debtors (as such Schedule E may from time to time be supplemented,
amended or modified in accordance with the terms of this Agreement), and all
such intellectual property, if deemed desirable in such Debtor’s business
judgment, has been registered or filed with the United States Patent and
Trademark Office or the United States Copyright Office, as applicable. Each
Debtor is now the sole owner of its Intellectual Property Collateral, except for
nonexclusive licenses granted by such to its customers and resellers in the
ordinary course of business. Each of the issued Patents is valid and
enforceable, and no part of the Intellectual Property Collateral which had been
registered has been judged invalid or unenforceable, in whole or in part, and no
claim has been made that any part of the Intellectual Property Collateral
violates the rights of any third party. This Security Agreement creates, and in
the case of after-acquired Intellectual Property Collateral, this Security
Agreement will create at the time a Debtor first has rights in such
after-acquired Intellectual Property Collateral, in favor of Agent a valid and
perfected first priority security interest and collateral assignment in the
Intellectual Property Collateral in the United States securing the payment and
performance of the Indebtedness. To its knowledge, except for, and upon, the
filing of UCC financing statements, filings with the United States Patent and
Trademark Office or the United States Copyright Office, or other notice filings
or notations in appropriate filing offices, if necessary to perfect the security
interests created hereunder, no authorization, approval or other action by, and
no notice to or filing with, any United States governmental authority or United
States regulatory body is required for the grant by Debtors of the security
interest granted hereby, or for the execution, delivery or performance of this
Agreement by Debtors in the United States.

ARTICLE 4

COVENANTS

Each Debtor covenants and agrees with the Agent that until the Indebtedness is
paid and performed in full and all commitments to lend or provide other credit
accommodations under the Credit Agreement have been terminated:

Section 4.1 Encumbrances. The Debtor shall not create, permit or suffer to
exist, and shall defend the Collateral against, any Lien (other than the Liens
created by this Agreement, the Permitted Liens or other Liens permitted under
Section 7.2 of the Credit Agreement) or any restriction upon the pledge or other
transfer thereof (other than as provided in the Credit Agreement), and shall,
subject only to the Permitted Liens and the other Liens permitted under
Section 7.2 of the Credit Agreement, defend the Debtor’s title to and other
rights in the Collateral and the Agent’s pledge and collateral assignment of and
security interest in the Collateral against the claims and demands of all
Persons. Except to the extent permitted by the Credit Agreement or in connection
with any release of Collateral under Section 7.13 hereof (but only to the extent
of any Collateral so released), the Debtor shall do nothing to impair the rights
of the Agent in the Collateral.

 

- 9 -



--------------------------------------------------------------------------------

Section 4.2 Collection of Accounts and Contracts. The Debtor shall, in
accordance with its usual business practices, endeavor to collect or cause to be
collected from each account debtor under its Accounts, as and when due, any and
all amounts owing under such Accounts.

Section 4.3 Disposition of Collateral. To the extent prohibited by the terms of
the Credit Agreement, the Debtor shall not enter into or consummate any transfer
or other disposition of assets without the prior written consent of the Banks,
according to the terms of the Credit Agreement.

Section 4.4 Further Assurances. At any time and from time to time, upon the
request of the Agent, and at the sole expense of the Debtor, the Debtor shall
promptly execute and deliver all such further agreements, documents and
instruments and take such further action as the Agent may reasonably deem
necessary or appropriate to preserve and perfect its security interest in and
pledge and collateral assignment of the Collateral and carry out the provisions
and purposes of this Agreement or to enable the Agent to exercise and enforce
its rights and remedies hereunder with respect to any of the Collateral. Except
as otherwise expressly permitted by the terms of the Credit Agreement relating
to disposition of assets except for Permitted Liens and other Liens permitted by
Section 7.2 of the Credit Agreement, the Debtor agrees to maintain and preserve
the Agent’s security interest in and pledge and collateral assignment of the
Collateral hereunder. Without limiting the generality of the foregoing, the
Debtor shall (a) execute and deliver to the Agent such financing statements as
the Agent may from time to time require; and (b) execute and deliver to the
Agent such other agreements, documents and instruments, including without
limitation control agreements or stock powers, as the Agent may require to
perfect and maintain the validity, effectiveness and priority of the Liens
intended to be created by the Loan Documents. The Debtor authorizes the Agent to
file one or more financing or continuation statements, and amendments thereto,
relating to all or any part of the Collateral without the signature of the
Debtor unless otherwise prohibited by law. The Debtor authorizes and requests
that the Register of Copyrights and the Commissioner of Patents and Trademarks
record this Security Agreement, and any amendments thereto, or copies thereof,
or any separate instrument Debtor executes and delivers to Agent to evidence the
grant of security interest hereunder.

Section 4.5 Insurance. The Collateral pledged by such Debtor or the Debtors will
be insured (to the extent such Collateral is insurable) with insurance coverage
in such amounts and of such types as are customarily carried by companies
similar in size and nature. In the case of all such insurance policies, each
such Debtor shall designate the Agent, as mortgagee or lender loss payee and
such policies shall provide that any loss be payable to the Agent, as mortgagee
or lender loss payee, as its interests may appear. Further, upon the request of
the Agent, each such Debtor shall deliver certificates evidencing such policies,
including all endorsements thereon and those required hereunder, to Agent; and
each such Debtor assigns to Agent, as additional security hereunder, all its
rights to receive proceeds of insurance with respect to the Collateral. All such
insurance shall, by its terms, provide that the applicable carrier shall, prior
to any cancellation before the expiration date thereof, mail thirty (30) days’
prior written notice to the Agent of such cancellation. Each Debtor further
shall provide Agent upon request with evidence reasonably

 

- 10 -



--------------------------------------------------------------------------------

satisfactory to Agent that each such Debtor is at all times in compliance with
this paragraph. Upon the occurrence and during the continuance of an Event of
Default, Agent may act as each such Debtor’s attorney-in-fact in obtaining,
adjusting, settling and compromising such insurance and endorsing any drafts.
Upon Debtor’s failure to insure the Collateral as required in this covenant,
Agent may procure such insurance and its costs therefor shall be charged to
Debtor, payable on demand, with interest at the highest rate set forth in the
Credit Agreement and added to the Indebtedness secured hereby. The disposition
of proceeds payable to such Debtor of any insurance on the Collateral
(“Insurance Proceeds”) shall be governed by the following:

 

  (i) provided that no Event of Default has occurred and is continuing
hereunder, (a) if the amount of Insurance Proceeds in respect of any loss or
casualty does not exceed Five Hundred Thousand Dollars ($500,000), such Debtor
shall be entitled, in the event of such loss or casualty, to receive all such
Insurance Proceeds and to apply the same toward the replacement of the
Collateral affected thereby or to the purchase of other assets to be used in the
Debtor’s business (provided that such assets shall be subjected to a first lien
in favor of Agent); and (b) if the amount of Insurance Proceeds in respect of
any loss or casualty exceeds Five Hundred Thousand Dollars ($500,000), such
Insurance Proceeds shall be paid to and received by Agent, for release to such
Debtor for the replacement of the Collateral affected thereby or to the purchase
of other assets to be used in the Debtor’s business (provided that such assets
shall be subjected to a first lien in favor of Agent); or, upon written request
of such Debtor (accompanied by reasonable supporting documentation), for such
other use or purpose as approved by the Majority Banks, in their reasonable
discretion, it being understood and agreed in connection with any release of
funds under this subparagraph (b), that the Agent and the Majority Banks may
impose reasonable and customary conditions on the disbursement of such Insurance
Proceeds; and

 

  (ii) if an Event of Default has occurred or is continuing and is not waived as
provided in the Credit Agreement, all Insurance Proceeds in respect of any loss
or casualty shall be paid to and received by the Agent, to be applied by the
Agent against the Indebtedness and/or to be held by the Agent as cash collateral
for the Indebtedness, as the Majority Banks may direct in their sole discretion.

Section 4.6 Bailees. If any of the Collateral is at any time in the possession
or control of any warehouseman, bailee or any of the Debtor’s agents or
processors, the Debtor shall notify the agent (and revise Schedule A to this
Agreement to this effect), and at the request of the Agent, notify such
warehouseman, bailee, agent or processor of the security interest created
hereunder, shall instruct such Person to hold such Collateral for the Agent’s
account subject to the Agent’s instructions and shall obtain for the Agent such
Person’s acknowledgment of the same.

 

- 11 -



--------------------------------------------------------------------------------

Section 4.7 Furnishing of Information and Inspection Rights. The Debtor will, at
any time and from time to time during regular business hours, upon five (5) days
advance notice (except if any Event of Default has occurred and is continuing,
when no prior notice shall be required), permit the Agent, or its Agents or
representatives, to examine all Records, to visit the offices and properties of
the Debtor for the purpose of examining such Records, and to discuss matters
relating to Debtor’s performance hereunder and under the other Credit Agreement
with any of the officers, directors, employees or independent public accountants
of the Debtor having knowledge of such matters; provided, however, that the
Agent acknowledges that, in exercising the rights and privileges conferred in
this Section 4.7, it or its Agents and representatives may, from time to time,
obtain knowledge of information, practices, books, correspondence and records of
a confidential nature and in which the Debtor has a proprietary interest. The
Agent agrees that all such information, practices, books, correspondence and
records are to be regarded as confidential information and agrees that it shall
be subject to Section 12.11 of the Credit Agreement. Notwithstanding anything to
the contrary in this Agreement or in Section 12.11 of the Credit Agreement, the
Agent may reply to a request from any Person for information related to any
Collateral referred to in any financing statement filed to perfect the security
interest and liens established hereby, to the extent necessary to maintain the
perfection or priority of such security interests or liens, or otherwise
required under applicable law. Furthermore, the Debtor shall permit the Agent
and its representatives to examine, inspect and audit the Collateral and to
examine, inspect and audit the Debtor’s books and Records to the extent provided
under the Credit Agreement.

Section 4.8 Corporate Changes. The Debtor shall not change its name, identity,
corporate structure or jurisdiction of organization in any manner that might
make any financing statement filed in connection with this Agreement seriously
misleading within the meaning of Section 9-506 of the UCC unless the Debtor
shall have given the Agent thirty (30) days prior written notice with respect to
any change in Debtor’s corporate structure, jurisdiction of organization, name
or identity and shall have taken all reasonable action deemed necessary by the
Agent to protect its Liens and the perfection and priority thereof. The Debtor
shall give prompt written notice of any change in its principal place of
business, chief executive office or the place where it keeps its books and
records.

Section 4.9 Books and Records. The Debtor shall keep accurate and complete books
and records (the “Records”) of the Collateral and the Debtor’s business and
financial condition in accordance with the Credit Agreement.

Section 4.10 Equipment and Inventory.

 

  (a) The Debtor shall keep the Equipment (other than vehicles) and Inventory
(other than Inventory in transit) which is in Debtor’s possession or in the
possession of any bailee or warehouseman at any of the locations specified on
Schedule A hereto or, upon prompt written notice to the Agent, at such other
places within the United States of America where all action required to perfect
the Agent’s security interest in the Equipment and Inventory with the priority
required by this Agreement shall have been taken.

 

- 12 -



--------------------------------------------------------------------------------

  (b) The Debtor shall maintain the Equipment and Inventory in accordance with
the terms of the Credit Agreement.

Section 4.11 Notification. The Debtor shall promptly notify the Agent in writing
of any Lien, encumbrance or claim (other than a Permitted Lien or other Liens
permitted under Section 7.2 of the Credit Agreement, to the extent not otherwise
subject to any notice requirements under the Credit Agreement) that has attached
to or been made or asserted against any of the Collateral upon becoming aware of
the existence of such Lien, encumbrance or claim.

Section 4.12 Collection of Accounts. So long as no Event of Default has occurred
and is continuing and except as otherwise provided in this Section 4.12 and
Section 6.3, the Debtor shall have the right to collect and receive payments on
the Accounts, and to use and expend the same in its operations in each case in
compliance with the terms of each of the Credit Agreement.

Section 4.13 Voting Rights; Distributions, Etc.

 

  (a) So long as no Event of Default shall have occurred and be continuing (both
before and after giving effect to any of the actions or other matters described
in clauses (i) or (ii) of this subparagraph):

 

  (i) The Debtor shall be entitled to exercise any and all voting and other
consensual rights (including, without limitation, the right to give consents,
waivers and ratifications) pertaining to any of the Pledged Shares or any part
thereof; provided, however, that no vote shall be cast or consent, waiver or
ratification given or action taken without the prior written consent of the
Agent which would violate any provision of this Agreement or the Credit
Agreement; and

 

  (ii) Except as otherwise provided by the Credit Agreement, the Debtor shall be
entitled to receive and retain any and all dividends, distributions and interest
paid in respect to any of the Pledged Shares.

 

  (b) Upon the occurrence and during the continuance of an Event of Default:

 

  (i)

The Agent may, without notice to the Debtor, transfer or register in the name of
the Agent or any of its nominees, for the equal and ratable benefit of the
Banks, any or all of the Pledged Shares and the Proceeds thereof (in cash or
otherwise) held by the Agent hereunder, and the Agent or its nominee may
thereafter, after delivery of notice to the Debtor, exercise all voting and
corporate rights at any meeting of any corporation issuing any of the Pledged
Shares and any and all rights of conversion, exchange, subscription or any other
rights, privileges or options pertaining to any of the Pledged Shares as if the
Agent were the absolute owner thereof, including, without limitation, the right
to exchange, at its discretion, any and all of the Pledged Shares upon the
merger, consolidation, reorganization, recapitalization or other readjustment of
any corporation issuing any of such Pledged Shares or upon the exercise by any
such

 

- 13 -



--------------------------------------------------------------------------------

 

issuer or the Agent of any right, privilege or option pertaining to any of the
Pledged Shares, and in connection therewith, to deposit and deliver any and all
of the Pledged Shares with any committee, depositary, transfer agent, registrar
or other designated agency upon such terms and conditions as the Agent may
determine, all without liability except to account for property actually
received by it, but the Agent shall have no duty to exercise any of the
aforesaid rights, privileges or options, and the Agent shall not be responsible
for any failure to do so or delay in so doing.

 

  (ii) All rights of the Debtor to exercise the voting and other consensual
rights which it would otherwise be entitled to exercise pursuant to
Section 4.13(a)(i) and to receive the dividends, interest and other
distributions which it would otherwise be authorized to receive and retain
pursuant to Subsection 4.13(a)(ii) shall be suspended until such Event of
Default shall no longer exist, and all such rights shall, until such Event of
Default shall no longer exist, thereupon become vested in the Agent which shall
thereupon have the sole right to exercise such voting and other consensual
rights and to receive, hold and dispose of as Pledged Shares such dividends,
interest and other distributions.

 

  (iii) All dividends, interest and other distributions which are received by
the Debtor contrary to the provisions of this Section 4.13(b) shall be received
in trust for the benefit of the Agent, shall be segregated from other funds of
the Debtor and shall be forthwith paid over to the Agent as Collateral in the
same form as so received (with any necessary endorsement).

 

  (iv) The Debtor shall execute and deliver (or cause to be executed and
delivered) to the Agent all such proxies and other instruments as the Agent may
reasonably request for the purpose of enabling the Agent to exercise the voting
and other rights which it is entitled to exercise pursuant to this
Section 4.13(b) and to receive the dividends, interest and other distributions
which it is entitled to receive and retain pursuant to this Section 4.13(b). The
foregoing shall not in any way limit the Agent’s power and authority granted
pursuant to Section 5.1 of this Agreement.

Section 4.14 Transfers and Other Liens; Additional Investments. The Debtor
agrees that, (a) except with the written consent of the Agent, it will not
permit any Subsidiary to issue to Debtor or any of Debtor’s other Subsidiaries
any shares of stock, membership interests, partnership units, notes or other
securities or instruments (including without limitation the Pledged Shares) in
addition to or in substitution for any of the Collateral, unless, concurrently
with each issuance thereof, any and all such shares of stock, membership
interests, partnership units, notes or instruments are encumbered in favor of
the Agent under this Agreement or otherwise (it being understood and agreed that
all such shares of stock, membership interests, partnership units, notes or
instruments issued to Debtor shall, without further action by Debtor or Agent,
be automatically encumbered by this Agreement as Pledged Shares) and (b) it will
promptly upon the written request of Agent following the issuance thereof (and
in any event within five Business Days following such request) deliver to the
Agent (i) an amendment, duly

 

- 14 -



--------------------------------------------------------------------------------

executed by the Debtor, in substantially the form of Exhibit A hereto (an
“Amendment”), in respect of such shares of stock, membership interests,
partnership units, notes or instruments issued to Debtor or (ii) a new stock
pledge, duly executed by the applicable Subsidiary, in substantially the form of
this Agreement (a “New Pledge”), in respect of such shares of stock, membership
interests, partnership units, notes or instruments issued to any Subsidiary
granting to Agent, for the benefit of the Banks, a first priority security
interest, pledge and lien thereon, together in each case with all certificates,
notes or other instruments representing or evidencing the same. The Debtor
hereby (x) authorizes the Agent to attach each Amendment to this Agreement,
(y) agrees that all such shares of stock, membership interests, partnership
units, notes or instruments listed in any Amendment delivered to the Agent shall
for all purposes hereunder constitute Pledged Shares, and (z) is deemed to have
made, upon the delivery of each such Amendment, the representations and
warranties contained in Sections 3.1, 3.2, 3.4, 3.5 and 3.6 of this Agreement
with respect to the Collateral covered thereby. Notwithstanding the foregoing,
it is hereby understood and agreed that no Debtor shall be required to encumber
more than 65% of the shares of stock, membership interests, partnership units,
notes or instruments issued to Debtor by any Foreign Subsidiary.

Section 4.15 Possession; Reasonable Care. Regardless of whether a Default or an
Event of Default has occurred or is continuing, the Agent shall have the right
to hold in its possession all Pledged Shares pledged, assigned or transferred
hereunder and from time to time constituting a portion of the Collateral. The
Agent may appoint one or more Agents (which in no case shall be the Debtor or an
affiliate of the Debtor) to hold physical custody, for the account of the Agent,
of any or all of the Collateral. The Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which the Agent accords its own property, it being understood that the Agent
shall not have any responsibility for (a) ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relative to any Collateral, whether or not the Agent has or is deemed to have
knowledge of such matters, or (b) taking any necessary steps to preserve rights
against any parties with respect to any Collateral, except, subject to the terms
hereof, upon the written instructions of the Banks. Following the occurrence and
continuance of an Event of Default, the Agent shall be entitled to take
possession of the Collateral in accordance with the UCC.

Section 4.16 Intellectual Property. Debtor shall promptly advise Agent of any
material adverse change in the composition of the Intellectual Property
Collateral, including but not limited to any subsequent ownership right of
Debtor in or to any Trademark, Patent, Copyright, or Mask Work specified in this
Agreement. Debtor shall use its reasonable efforts to (i) protect, defend and
maintain the validity and enforceability of the Trademarks, Patents, Copyrights,
and Mask Works, (ii) detect infringements of the Trademarks, Patents,
Copyrights, and Mask Works and promptly advise Agent in writing of material
infringements detected and (iii) not allow any Trademarks, Patents, Copyrights,
or Mask Works to be abandoned, forfeited or dedicated to the public without the
written consent of Agent, which shall not be unreasonably withheld. On a
continuing basis, Debtor will, upon the reasonable request by Agent, subject to
any prior licenses, encumbrances and restrictions and prospective licenses,
make, execute, acknowledge and deliver, and file and record in the proper filing
and recording places in the United States, all such instruments, including
appropriate financing and continuation statements and collateral agreements and
filings with the United States Patent and Trademark Office and the

 

- 15 -



--------------------------------------------------------------------------------

Register of Copyrights, and take all such action as may reasonably be deemed
necessary or advisable, or as reasonably requested by Agent, to perfect Agent’s
security interest in all Copyrights, Patents, Trademarks, and Mask Works and
other Intellectual Property Collateral and otherwise to carry out the intent and
purposes of this Agreement, or for assuring and confirming to Agent the grant or
perfection of a security interest in all Intellectual Property Collateral. In
addition to foregoing, Debtor shall not register any of its Copyrights or Mask
Works with the Register of Copyrights without first executing and simultaneously
registering an Agreement, in the identical form of this Agreement, or other such
form as shall be satisfactory to Agent, with the Register of Copyrights, listing
such Copyrights(s) and/or such Mask Works in order to protect and perfect
Agent’s security interest in such Copyrights or Mask Works. Promptly after such
registration, Debtor shall forward to Agent, at the address listed below, a copy
of, and the original Agreement as filed with the Register of Copyrights.

Section 4.17 Future Subsidiaries / Additional Collateral.

 

  (a) With respect to each Person which becomes a Domestic Subsidiary subsequent
to the date hereof, within thirty (30) days of the date such Person becomes a
Domestic Subsidiary, Debtor will cause such Subsidiary to execute and deliver to
the Agent, for the benefit of the Banks a security agreement, substantially in
the form of this Agreement (or joinder agreement in the form attached hereto as
Exhibit B satisfactory to Agent), granting to the Agent, for the benefit of the
Banks, a first priority security interest, mortgage and lien encumbering all
right, title and interest of such Person in property, rights and interests of
the type included in the definition of the Collateral, subject to (i) no Liens
with respect to the Pledged Shares, and (ii) only the Permitted Liens and other
Liens permitted under Section 8.2 of the Credit Agreement with respect to all
other Collateral.

 

  (b) With respect to each Person which becomes a Foreign Subsidiary subsequent
to the date hereof, within thirty (30) days of the date when such Person becomes
a Foreign Subsidiary, the applicable Debtor shall execute, or cause to be
executed, and deliver to the Agent a Security Agreement, or an Amendment to this
Agreement as applicable, encumbering 65% of the capital stock or other equity,
partnership or membership interests of such Subsidiary, to secure the
Indebtedness.

 

  (c)

With respect to any intellectual property owned, licensed or otherwise acquired
by any Debtor after the date hereof, and with respect to any patent, trademark
or copyright which is not registered or filed with the United States Patent and
Trademark Office and/or the United States Copyright Office at the time such
Collateral is pledged by a Debtor to the Agent pursuant to this Agreement, and
which is subsequently registered or filed by such Debtor in the appropriate
office, such Debtor shall execute or cause to be executed, not later than thirty
(30) days after such property is acquired, obtained or registered (i) an
Amendment, duly executed by the Debtor, in respect of such additional or newly
registered collateral or (ii) a new security agreement, duly executed by the
applicable Debtor, in substantially the form of this Agreement, in respect of
such additional or newly registered collateral, granting to Agent, for the
benefit of the Banks, a

 

- 16 -



--------------------------------------------------------------------------------

 

first priority security interest, pledge and lien thereon (subject only to the
Permitted Liens and the other Liens permitted under Section 7.2 of the Credit
Agreement), together in each case with all certificates, notes or other
instruments representing or evidencing the same, and shall, upon Agent’s
reasonable request, execute or cause to be executed any financing statement or
other document (including without limitation, filings required by the United
States Patent and Trademark Office and/or the United States Copyright Office) in
connection with any such additional or newly registered collateral. The Debtor
hereby (x) authorizes the Agent to attach each Amendment to this Agreement,
(y) agrees that all such additional collateral listed in any Amendment delivered
to the Agent shall for all purposes hereunder constitute Collateral, and (z) is
deemed to have made, upon the delivery of each such Amendment, the
representations and warranties contained in Sections 3.1, 3.2, 3.4, 3.5, 3.7 of
this Agreement with respect to the Collateral covered thereby.

ARTICLE 5

RIGHTS OF AGENT

Section 5.1 Power of Attorney. Each Debtor hereby irrevocably constitutes and
appoints the Agent and any officer of Agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the name of the Debtor or in its own name, to take, after
the occurrence and during the continuance of an Event of Default, any and all
actions, and to execute any and all documents and instruments which the Agent at
any time and from time to time deems necessary, to accomplish the purposes of
this Agreement and, without limiting the generality of the foregoing, the Debtor
hereby gives the Agent the power and right on behalf of the Debtor and in its
own name to do any of the following after the occurrence and during the
continuance of an Event of Default, without notice to or the consent of the
Debtor:

 

  (i) to demand, sue for, collect or receive, in the name of the Debtor or in
its own name, any money or property at any time payable or receivable on account
of or in exchange for any of the Collateral and, in connection therewith,
endorse checks, notes, drafts, acceptances, money orders, documents of title or
any other instruments for the payment of money under the Collateral or any
policy of insurance;

 

  (ii) to pay or discharge taxes, Liens (other than Permitted Liens and the
other Liens permitted under Section 7.2 of the Credit Agreement) or other
encumbrances levied or placed on or threatened against the Collateral;

 

  (iii)

(A) to direct account debtors and any other parties liable for any payment under
any of the Collateral to make payment of any and all monies due and to become
due thereunder directly to the Agent or as the Agent shall direct; (B) to
receive payment of and receipt for any and all monies, claims and other amounts
due and to become due at any time in respect of or arising out of any
Collateral; (C) to sign and endorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, proxies, stock powers,

 

- 17 -



--------------------------------------------------------------------------------

 

verifications and notices in connection with accounts and other documents
relating to the Collateral; (D) to commence and prosecute any suit, action or
proceeding at law or in equity in any court of competent jurisdiction to collect
the Collateral or any part thereof and to enforce any other right in respect of
any Collateral; (E) to defend any suit, action or proceeding brought against the
Debtor with respect to any Collateral; (F) to settle, compromise or adjust any
suit, action or proceeding described above and, in connection therewith, to give
such discharges or releases as the Agent may deem appropriate; (G) to exchange
any of the Collateral for other property upon any merger, consolidation,
reorganization, recapitalization or other readjustment of the issuer thereof
and, in connection therewith, deposit any of the Collateral with any committee,
depositary, transfer Agent, registrar or other designated agency upon such terms
as the Agent may determine; (H) to add or release any guarantor, indorser,
surety or other party to any of the Collateral; (I) to renew, extend or
otherwise change the terms and conditions of any of the Collateral; (J) to make,
settle, compromise or adjust any claim under or pertaining to any of the
Collateral (including claims under any policy of insurance); and (K) to sell,
transfer, pledge, convey, make any agreement with respect to, or otherwise deal
with, any of the Collateral as fully and completely as though the Agent were the
absolute owner thereof for all purposes, and to do, at the Agent’s option and
the Debtor’s expense, at any time, or from time to time, all acts and things
which the Agent deems necessary to protect, preserve, maintain, or realize upon
the Collateral and the Agent’s security interest therein.

This power of attorney is a power coupled with an interest and shall be
irrevocable. The Agent shall be under no duty to exercise or withhold the
exercise of any of the rights, powers, privileges and options expressly or
implicitly granted to the Agent in this Agreement, and shall not be liable for
any failure to do so or any delay in doing so. This power of attorney is
conferred on the Agent solely to protect, preserve, maintain and realize upon
its security interest in the Collateral. The Agent shall not be responsible for
any decline in the value of the Collateral and shall not be required to take any
steps to preserve rights against prior parties or to protect, preserve or
maintain any Lien given to secure the Collateral.

Section 5.2 Setoff. In addition to and not in limitation of any rights of any
Banks under applicable law, the Agent and each Bank shall, upon the occurrence
and continuance of an Event of Default, without notice or demand of any kind,
have the right to appropriate and apply to the payment of the Indebtedness owing
to it (whether or not then due) any and all balances, credits, deposits,
accounts or moneys of Debtors then or thereafter on deposit with such Banks;
provided, however, that any such amount so applied by any Bank on any of the
Indebtedness owing to it shall be subject to the provisions of the Credit
Agreement.

Section 5.3 Assignment by the Agent. The Agent may at any time assign or
otherwise transfer all or any portion of its rights and obligations as Agent
under this Agreement and the other Loan Documents (including, without
limitation, the Indebtedness) to any other Person, to the extent permitted by,
and upon the conditions contained in, the Credit Agreement and such Person shall
thereupon become vested with all the benefits and obligations thereof granted to
the Agent herein or otherwise.

 

- 18 -



--------------------------------------------------------------------------------

Section 5.4 Performance by the Agent. If any Debtor shall fail to perform any
covenant or agreement contained in this Agreement, the Agent may (but shall not
be obligated to) perform or attempt to perform such covenant or agreement on
behalf of the Debtors, in which case Agent shall exercise good faith and make
diligent efforts to give Debtors prompt prior written notice of such performance
or attempted performance. In such event, the Debtors shall, at the request of
the Agent, promptly pay any reasonable amount expended by the Agent in
connection with such performance or attempted performance to the Agent, together
with interest thereon at the interest rate set forth in the Credit Agreement,
from and including the date of such expenditure to but excluding the date such
expenditure is paid in full. Notwithstanding the foregoing, it is expressly
agreed that the Agent shall not have any liability or responsibility for the
performance (or non-performance) of any obligation of the Debtors under this
Agreement.

Section 5.5 Certain Costs and Expenses. The Debtors shall pay or reimburse the
Agent within five (5) Business Days after demand for all reasonable costs and
expenses (including reasonable attorney’s and paralegal fees) incurred by it in
connection with the enforcement, attempted enforcement, or preservation of any
rights or remedies under this Agreement or any other Loan Document during the
existence of an Event of Default or after acceleration of any of the
Indebtedness (including in connection with any “workout” or restructuring
regarding the Indebtedness, and including in any insolvency proceeding or
appellate proceeding). The agreements in this Section 5.5 shall survive the
payment in full of the Indebtedness. Notwithstanding the foregoing, the
reimbursement of any fees and expenses incurred by the Banks shall be governed
by the terms and conditions of the applicable Credit Agreement.

Section 5.6 Indemnification. The Debtors shall indemnify, defend and hold the
Agent, and each Bank and each of their respective officers, directors,
employees, counsel, Agents and attorneys-in-fact (each, an “Indemnified Person”)
harmless from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, charges, expenses and disbursements
(including reasonable attorneys’ and paralegals’ fees) of any kind or nature
whatsoever which may at any time (including at any time following repayment of
the Indebtedness and the termination, resignation or replacement of the Agent or
replacement of any Bank) be imposed on, incurred by or asserted against any such
Indemnified Person in any way relating to or arising out of this Agreement or
any other Loan Document or any document relating to or arising out of or
referred to in this Agreement or any other Loan Document, or the transactions
contemplated hereby, or any action taken or omitted by any such Indemnified
Person under or in connection with any of the foregoing, including with respect
to any investigation, litigation or proceeding (including any “Bankruptcy
Proceeding” (as defined in the Credit Agreement) or appellate proceeding)
related to or arising out of this Agreement or the Indebtedness or the use of
the proceeds thereof, whether or not any Indemnified Person is a party thereto
(all the foregoing, collectively, the “Indemnified Liabilities); provided, that
the Debtors shall have no obligation under this Section 5.6 to any Indemnified
Person with respect to Indemnified Liabilities to the extent resulting from the
gross negligence or willful misconduct of such Indemnified Person. The
agreements in this Section 5.6 shall survive payment of all other Indebtedness.

 

- 19 -



--------------------------------------------------------------------------------

ARTICLE 6

DEFAULT

Section 6.1 Rights and Remedies. If an Event of Default shall have occurred and
be continuing, the Agent shall have the following rights and remedies subject to
the direction and/or consent of the Banks as required under the Credit
Agreement:

 

  (i) The Agent may exercise any of the rights and remedies set forth in the
Credit Agreement (including, without limitation, in Section 5 of this Agreement)
or by applicable law.

 

  (ii)

In addition to all other rights and remedies granted to the Agent in this
Agreement, the Credit Agreement or by applicable law, the Agent shall have all
of the rights and remedies of a secured party under the UCC (whether or not the
UCC applies to the affected Collateral) and the Agent may also, without previous
demand or notice except as specified below or in the Credit Agreement, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange, broker’s board or at any of the Agent’s offices or elsewhere,
for cash, on credit or for future delivery, and upon such other terms as the
Agent may, in its reasonable discretion, deem commercially reasonable or
otherwise as may be permitted by law. Without limiting the generality of the
foregoing, the Agent may (A) without demand or notice to the Debtors (except as
required under the Credit Agreement or applicable law), collect, receive or take
possession of the Collateral or any part thereof, and for that purpose the Agent
(and/or its Agents, servicers or other independent contractors) may enter upon
any premises on which the Collateral is located and remove the Collateral
therefrom or render it inoperable, and/or (B) sell, lease or otherwise dispose
of the Collateral, or any part thereof, in one or more parcels at public or
private sale or sales, at the Agent’s offices or elsewhere, for cash, on credit
or for future delivery, and upon such other terms as the Agent may, in its
reasonable discretion, deem commercially reasonable or otherwise as may be
permitted by law. The Agent and, subject to the terms of the Credit Agreement,
each of the Banks shall have the right at any public sale or sales, and, to the
extent permitted by applicable law, at any private sale or sales, to bid (which
bid may be, in whole or in part, in the form of cancellation of indebtedness)
and become a purchaser of the Collateral or any part thereof free of any right
of redemption on the part of the Debtors, which right of redemption is hereby
expressly waived and released by the Debtors to the extent permitted by
applicable law. The Agent may require the Debtors to assemble the Collateral and
make it available to the Agent at any place designated by the Agent to allow
Agent to take possession or dispose of such Collateral. The Debtors agree that
the Agent shall not be obligated to give more than ten (10) days prior written
notice of the time and place of any public sale or of the time after which any
private sale may take place and that such notice shall constitute reasonable
notice of such matters. The foregoing shall not require notice if none is
required by applicable law. The Agent shall not be obligated to make any sale of
Collateral if, in the exercise of its reasonable discretion, it shall determine
not to do so, regardless of the fact that notice of sale of Collateral may have
been

 

- 20 -



--------------------------------------------------------------------------------

 

given. The Agent may, without notice or publication (except as required by
applicable law), adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. The Debtors shall be liable for all
reasonable expenses of retaking, holding, preparing for sale or the like, and
all reasonable attorneys’ fees, legal expenses and other costs and expenses
incurred by the Agent in connection with the collection of the Indebtedness and
the enforcement of the Agent’s rights under this Agreement and the Credit
Agreement. The Debtors shall, to the extent permitted by applicable law, remain
liable for any deficiency if the proceeds of any such sale or other disposition
of the Collateral (conducted in conformity with this clause (ii) and applicable
law) applied to the Indebtedness are insufficient to pay the Indebtedness in
full. The Agent shall apply the proceeds from the sale of the Collateral
hereunder against the Indebtedness in such order and manner as provided in the
Credit Agreement.

 

  (iii) The Agent may cause any or all of the Collateral held by it to be
transferred into the name of the Agent or the name or names of the Agent’s
nominee or nominees.

 

  (iv) The Agent may exercise any and all rights and remedies of the Debtors
under or in respect of the Collateral, including, without limitation, any and
all rights of the Debtors to demand or otherwise require payment of any amount
under, or performance of any provision of any of the Collateral and any and all
voting rights and corporate powers in respect of the Collateral.

 

  (v) On any sale of the Collateral, the Agent is hereby authorized to comply
with any limitation or restriction with which compliance is necessary (based on
a reasoned opinion of the Agent’s counsel) in order to avoid any violation of
applicable law or in order to obtain any required approval of the purchaser or
purchasers by any applicable Governmental Authority.

 

  (vi) The Agent may direct account debtors and any other parties liable for any
payment under any of the Collateral to make payment of any and all monies due
and to become due thereunder directly to the Agent or as the Agent shall direct.

 

  (vii) For purposes of enabling the Agent to exercise its rights and remedies
under this Section 6.1 and enabling the Agent and its successors and assigns to
enjoy the full benefits of the Collateral, the Debtors hereby grant to the Agent
an irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to the Debtors) to use, assign, license or sublicense any of
the Computer Records or Software (including in such license reasonable access to
all media in which any of the licensed items may be recorded or stored and all
computer programs used for the completion or printout thereof), exercisable upon
the occurrence and during the continuance of an Event of Default (and thereafter
if Agent succeeds to any of the Collateral pursuant to an enforcement proceeding
or voluntary arrangement with Debtor), except as may be prohibited by any
licensing agreement relating to such Computer Records or Software. This license
shall also inure to the benefit of all successors, assigns, transferees of and
purchasers from the Agent.

 

- 21 -



--------------------------------------------------------------------------------

  (viii) For purposes of enabling the Agent to exercise its rights and remedies
under this Section 6.1 and enabling the Agent and its successors and assigns to
enjoy the full benefits of the Collateral, the Debtors hereby grant to the Agent
an irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to the Debtors) to use, assign, license or sublicense any of
the Intellectual Property Collateral, exercisable upon the occurrence and during
the continuance of an Event of Default (and thereafter if Agent succeeds to any
of the Collateral pursuant to an enforcement proceeding or voluntary arrangement
with Debtor), except as may be prohibited by any licensing agreement relating to
such Intellectual Property Collateral. This license shall also inure to the
benefit of all successors, assigns, transferees of and purchasers from the
Agent. If and to the extent that any Debtor is permitted to license the
Intellectual Property Collateral, the Agent shall promptly enter into a
non-disturbance agreement or other similar arrangement, at such Debtor’s request
and expense, with such Debtor and any licensee of any Intellectual Property
Collateral permitted hereunder, such non-disturbance or similar agreement to be
in form and substance reasonably satisfactory to Agent pursuant to which
(i) Agent shall agree to assume the rights of Debtor under such non-exclusive
license, and (ii) such licensee shall acknowledge and agree that the
Intellectual Property Collateral licensed to it subject to the security interest
created in favor of the Agent and other terms of this Agreement.

Section 6.2 Private Sales.

 

  (a)

In view of the fact that applicable securities laws may impose certain
restrictions on the method by which a sale of the Pledged Shares may be effected
after an Event of Default, Debtors agree that upon the occurrence and during the
continuance of an Event of Default, Agent may from time to time attempt to sell
all or any part of the Pledged Shares by a private sale in the nature of a
private placement, restricting the bidders and prospective purchasers to those
who will represent and agree that they are “accredited investors” within the
meaning of Regulation D promulgated pursuant to the Securities Act of 1933, as
amended (the “Securities Act”), and are purchasing for investment only and not
for distribution. In so doing, Agent may solicit offers for the Pledged Shares,
or any part thereof, from a limited number of investors who might be interested
in purchasing the Pledged Shares. Without limiting the methods or manner of
disposition which could be determined to be commercially reasonable, if Agent
hires a firm of regional or national reputation that is engaged in the business
of rendering investment banking and brokerage services to solicit such offers
and facilitate the sale of the Pledged Shares, then Agent’s acceptance of the
highest offer (including its own offer, or the offer of any of the Banks at any
such sale) obtained through such efforts of such firm shall be deemed to be a
commercially reasonable method of disposition of such Pledged Shares. The Agent
shall not be under any obligation to delay a sale of any of the Pledged Shares
for the period of

 

- 22 -



--------------------------------------------------------------------------------

 

time necessary to permit the issuer of such securities to register such
securities under the laws of any jurisdiction outside the United States, under
the Securities Act or under any applicable state securities laws, even if such
issuer would agree to do so.

 

  (b) The Debtors further agree to do or cause to be done, to the extent that
the Debtors may do so under applicable law, all such other reasonable acts and
things as may be necessary to make such sales or resales of any portion or all
of the Collateral valid and binding and in compliance with any and all
applicable laws, regulations, orders, writs, injunctions, decrees or awards of
any and all courts, arbitrators or governmental instrumentalities, domestic or
foreign, having jurisdiction over any such sale or sales, all at the Debtors’
expense.

Section 6.3 Establishment of Cash Collateral Account; and Lock Box.

 

  (a) There shall be established by each Debtor with Agent, for the benefit of
the Banks in the name of the Agent, a segregated non-interest bearing cash
collateral account (“Cash Collateral Account”) bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Agent and the Banks; provided, however, that the Cash Collateral Account may be
an interest-bearing account with a commercial bank (including Comerica or any
other Bank which is a commercial bank) if determined by the Agent, in its
reasonable discretion, to be practicable, invested by Agent in its sole
discretion, but without any liability for losses or the failure to achieve any
particular rate of return. Furthermore, in connection with the establishment of
a Cash Collateral Account under the first sentence of this Section 6.3 (and on
the terms and within the time periods provided thereunder), (i) each Debtor
agrees to establish and maintain (and Agent, acting at the request of the Banks,
may establish and maintain) at Debtor’s sole expense a United States Post Office
lock box (the “Lock Box”), to which Agent shall have exclusive access and
control. Each Debtor expressly authorizes Agent, from time to time, to remove
the contents from the Lock Box for disposition in accordance with this
Agreement; and (ii) each Debtor shall notify all account debtors that all
payments made to Debtor (a) other than by electronic funds transfer, shall be
remitted, for the credit of Debtor, to the Lock Box, and Debtor shall include a
like statement on all invoices, and (b) by electronic funds transfer, shall be
remitted to the Cash Collateral Account, and Debtor shall include a like
statement on all invoices. Each Debtor agrees to execute all documents and
authorizations as reasonably required by the Agent to establish and maintain the
Lock Box and the Cash Collateral Account. It is acknowledged by the parties
hereto that any lockbox presently maintained or subsequently established by a
Debtor with Agent may be used, subject to the terms hereof, to satisfy the
requirements set forth in the first sentence of this Section 6.3.

 

  (b)

Any and all cash (including amounts received by electronic funds transfer),
checks, drafts and other instruments for the payment of money received by each
Debtor at any time, in full or partial payment of any of the Collateral
consisting of Accounts or Inventory, shall forthwith upon receipt be transmitted
and delivered

 

- 23 -



--------------------------------------------------------------------------------

 

to Agent, properly endorsed, where required, so that such items may be collected
by Agent. Any such amounts and other items received by a Debtor shall not be
commingled with any other of such Debtor’s funds or property, but will be held
separate and apart from such Debtor’s own funds or property, and upon express
trust for the benefit of Agent until delivery is made to Agent. All items or
amounts which are remitted to a Lock Box or otherwise delivered by or for the
benefit of a Debtor to Agent on account of partial or full payment of, or any
other amount payable with respect to, any of the Collateral shall, at Agent’s
option, be applied to any of the Indebtedness, whether then due or not, in the
order and manner set forth in the Credit Agreement. No Debtor shall have any
right whatsoever to withdraw any funds so deposited. Each Debtor further grants
to Agent a first security interest in and lien on all funds on deposit in such
account. Each Debtor hereby irrevocably authorizes and directs Agent to endorse
all items received for deposit to the Cash Collateral Account, notwithstanding
the inclusion on any such item of a restrictive notation, e.g., “paid in full”,
“balance of account”, or other restriction.

Section 6.4 Default Under Credit Agreement. Subject to any applicable notice and
cure provisions contained in the Credit Agreement, the occurrence of any Event
of Default (as defined in the Credit Agreement), including without limit a
breach of any of the provisions of this Agreement, shall be deemed to be an
Event of Default under this Agreement. This Section 6.4 shall not limit the
Events of Default set forth in the Credit Agreement.

ARTICLE 7

MISCELLANEOUS

Section 7.1 No Waiver; Cumulative Remedies. No failure on the part of the Agent
to exercise and no delay in exercising, and no course of dealing with respect
to, any right, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege under this Agreement preclude any other or further exercise thereof or
the exercise of any other right, power, or privilege. The rights and remedies
provided for in this Agreement are cumulative and not exclusive of any rights
and remedies provided by law.

Section 7.2 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Debtor and the Agent and their respective heirs,
successors and assigns, except that the Debtor may not assign any of its rights
or obligations under this Agreement without the prior written consent of the
Agent.

Section 7.3 AMENDMENT; ENTIRE AGREEMENT. THIS AGREEMENT AND THE CREDIT AGREEMENT
REFERRED TO HEREIN EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO
AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO
UNWRITTEN ORAL

 

- 24 -



--------------------------------------------------------------------------------

AGREEMENTS AMONG THE PARTIES HERETO. The provisions of this Agreement may be
amended or waived only by an instrument in writing signed by the parties hereto.

Section 7.4 Notices. All notices, requests, consents, approvals, waivers and
other communications hereunder shall be in writing (including, by facsimile
transmission) and mailed, faxed or delivered to the address or facsimile number
specified for notices on signature pages hereto; or, as directed to the Debtor
or the Agent, to such other address or number as shall be designated by such
party in a written notice to the other. All such notices, requests and
communications shall, when sent by overnight delivery, or faxed, be effective
when delivered for overnight (next business day) delivery, or transmitted in
legible form by facsimile machine, respectively, or if mailed, upon the third
Business Day (as defined in the Credit Agreement) after the date deposited into
the U.S. mail, or if otherwise delivered, upon delivery; except that notices to
the Agent shall not be effective until actually received by the Agent.

Section 7.5 GOVERNING LAW; SUBMISSION TO JURISDICTION; SERVICE OF PROCESS.

 

  (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF MICHIGAN.

 

  (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF MICHIGAN OR OF THE
UNITED STATES FOR THE EASTERN DISTRICT OF MICHIGAN, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE DEBTOR AND THE AGENT CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. EACH OF THE DEBTOR AND THE AGENT IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY LOAN
DOCUMENT.

Section 7.6 Headings. The headings, captions, and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.

Section 7.7 Survival of Representations and Warranties. All representations and
warranties made in this Agreement or in any certificate delivered pursuant
hereto shall survive the execution and delivery of this Agreement, and no
investigation by the Agent shall affect the representations and warranties or
the right of the Agent or the Banks to rely upon them.

Section 7.8 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

- 25 -



--------------------------------------------------------------------------------

Section 7.9 Waiver of Bond. In the event the Agent seeks to take possession of
any or all of the Collateral by judicial process, the Debtor hereby irrevocably
waives any bonds and any surety or security relating thereto that may be
required by applicable law as an incident to such possession, and waives any
demand for possession prior to the commencement of any such suit or action.

Section 7.10 Severability. Any provision of this Agreement which is determined
by a court of competent jurisdiction to be prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions of this Agreement, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

Section 7.11 Construction. The Debtor and the Agent acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement with its legal counsel and that
this Agreement shall be construed as if jointly drafted by the Debtor and the
Agent.

Section 7.12 Termination. If all of the Indebtedness (other than contingent
liabilities pursuant to any indemnity, including without limitation Sections 5.5
and 5.6 hereof, for claims which have not been asserted, or which have not yet
accrued) shall have been indefeasibly paid and performed in full (in cash) and
all commitments to extend credit or other credit accommodations under the Credit
Agreement have been terminated, the Agent shall, upon the written request of the
Debtor, execute and deliver to the Debtor a proper instrument or instruments
acknowledging the release and termination of the security interests created by
this Agreement, and shall duly assign and deliver to the Debtor (without
recourse and without any representation or warranty) such of the Collateral as
may be in the possession of the Agent and has not previously been sold or
otherwise applied pursuant to this Agreement.

Section 7.13 Release of Collateral. The Agent shall, upon the written request of
Debtor, execute and deliver to the Debtor a proper instrument or instruments
acknowledging the release of the security interest and liens established hereby
on any Collateral: (a) if the sale or other disposition of such Collateral is
permitted under the terms of the Credit Agreement and, at the time of such
proposed release, both before and after giving effect thereto, no Default or
Event of Default has occurred and is continuing, (b) if the sale or other
disposition of such Collateral is not permitted under the terms of the Credit
Agreement, provided that the requisite Banks under such Credit Agreement shall
have consented to such sale or disposition in accordance with the terms thereof,
or (c) if such release has been approved by the requisite Banks in accordance
with Section 11.11 of the Credit Agreement.

Section 7.15 WAIVER OF JURY TRIAL. EACH DEBTOR AND THE AGENT WAIVES ITS RIGHTS
TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
OR RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF
ANY TYPE BROUGHT BY EITHER SUCH PARTY AGAINST THE OTHER, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. EACH DEBTOR

 

- 26 -



--------------------------------------------------------------------------------

AND THE AGENT AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A
COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, EACH SUCH PARTY
FURTHER AGREES THAT ITS RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS
SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE
OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT.

Section 7.16 Consistent Application. The rights and duties created by this
Agreement shall, in all cases, be interpreted consistently with, and shall be in
addition to (and not in lieu of), the rights and duties created by the Credit
Agreement. In the event that any provision of this Agreement shall be
inconsistent with any provision of the Credit Agreement, such provision of the
Credit Agreement shall govern.

Section 7.17 Continuing Lien. The security interest granted under this Security
Agreement shall be a continuing security interest in every respect (whether or
not the outstanding balance of the Indebtedness is from time to time temporarily
reduced to zero) and Agent’s security interest in the Collateral as granted
herein shall continue in full force and effect for the entire duration that the
Credit Agreement remains in effect and until all of the Indebtedness are repaid
and discharged in full, and no commitment (whether optional or obligatory) to
extend any credit under the Credit Agreement remain outstanding.

[SIGNATURES FOLLOW ON SUCCEEDING PAGES]

 

- 27 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Security
Agreement as of the day and year first written above.

 

MEGABINGO, INC., a Delaware corporation     MGAM SYSTEMS, INC., a Delaware
corporation By:   /s/ Randy S. Cieslewicz     By:   /s/ Randy S. Cieslewicz  
Randy S. Cieslewicz       Randy S. Cieslewicz Its:   Chief Financial Officer    
Its:   Chief Financial Officer

Address for Notices:

206 Wild Basin Rd, Bldg B, Suite 400,

Austin, Texas 78746

Telephone No.: (512) 334-7500

Attention: Chief Financial Officer

   

Address for Notices:

206 Wild Basin Rd, Bldg B, Suite 400,

Austin, Texas 78746

Telephone No.: (512) 334-7500

Attention: Chief Financial Officer

MULTIMEDIA GAMES, a Texas corporation     INNOVATIVE SWEEPSTAKES SYSTEMS, INC.,
a Delaware corporation By:   /s/ Randy S. Cieslewicz     By:   /s/ Randy S.
Cieslewicz   Randy S. Cieslewicz       Randy S. Cieslewicz Its:   Chief
Financial Officer     Its:   Chief Financial Officer

Address for Notices:

206 Wild Basin Rd, Bldg B, Suite 400,

Austin, Texas 78746

Telephone No.: (512) 334-7500

Attention: Chief Financial Officer

   

Address for Notices:

206 Wild Basin Rd, Bldg B, Suite 400,

Austin, Texas 78746

Telephone No.: (512) 334-7500

Attention: Chief Financial Officer

MGAM SERVICES, L.L.C., a Delaware limited liability company     MGAM SYSTEMS
INTERNATIONAL, INC., a Delaware corporation By:   /s/ Randy S. Cieslewicz    
By:   /s/ Randy S. Cieslewicz   Randy S. Cieslewicz       Randy S. Cieslewicz
Its:   Chief Financial Officer     Its:   Chief Financial Officer

Address for Notices:

206 Wild Basin Rd, Bldg B, Suite 400,

Austin, Texas 78746

Telephone No.: (512) 334-7500

Attention: Chief Financial Officer

   

Address for Notices:

206 Wild Basin Rd, Bldg B, Suite 400,

Austin, Texas 78746

Telephone No.: (512) 334-7500

Attention: Chief Financial Officer

 

- 28 -



--------------------------------------------------------------------------------

MEGABINGO INTERNATIONAL, LLC, a Delaware limited liability company By:   /s/
Randy S. Cieslewicz   Randy S. Cieslewicz Its:   Chief Financial Officer

Address for Notices:

206 Wild Basin Rd, Bldg B, Suite 400,

Austin, Texas 78746

Telephone No.: (512) 334-7500

Attention: Chief Financial Officer

 

AGENT: COMERICA BANK, as Agent By:   /s/ Chad G. Neely   Chad G. Neely Its:  
Vice President

Address for Notices:

Comerica Bank, as Agent

500 Woodward Avenue

Detroit, Michigan 48226

Telephone No.: (313) 222-3514

Attention: Corey Kistka, CFA

 

- 29 -